Exhibit 99.2 Transcript Event ID: Culture: en-US Event Name: CH Energy Group Annual Shareholder Meeting Event Date: 2012-04-24T14:30:00 UTC C: Steven Lant;CH Energy Group;President, CEO C: John Gould;CH Energy Group;EVP, General Counsel C: Denise VanBuren;CH Energy Group;VP - Corporate Communications, Corporate Secretary P: Peter Raylude;;Shareholder P: Ruth Aldridgescow;;Shareholder P: Ray Lanoti;;Shareholder P: Unidentified Company Representative;; +++ presentation Steven Lant: Good morning, ladies and gentlemen. It is now 10.30 and I call to order this Annual Meeting of Shareholders of CH Energy Group. I am Steven Lant, Chairman of your Board of Directors. Pursuant to the bylaws I am designated as the presiding officer of this meeting. I take great pleasure in welcoming you to this annual meeting of shareholders. Before we begin with the substance of the meeting please allow me to introduce those gathered with me at the podium this morning, John E. Gould, Executive Vice President and General Counsel, and Denise D. VanBuren, Corporate Secretary and Vice President of Corporate Communications of CH Energy Group and Central Hudson. Denise has a few introductory comments to deliver. Denise VanBuren: Thank you, Steve, and good morning. I would like to address a few administrative points today. Today's meeting is being recorded and is also being webcast. Secondly, the corporation does not allow any other photographs, video or tape recordings during this meeting. As a courtesy to other shareholders please be sure to silence your cell phones or pagers during this morning's meeting. I note that during today's meeting the directors, the officers and employees of CH Energy Group may discuss management's intentions, beliefs, expectations, projections or make other statements that are not historical in nature. In that regard and in accordance with the rules and regulations of the Securities and Exchange Commission I refer you to the paragraph regarding forward-looking statements and other matters related to the proposed acquisition of CH Energy Group by Fortis Inc. that appear on pages two to four of the presentation that Mr. Lant will deliver later this morning. Please note that forward-looking statements are subject to assumptions, risks and uncertainties that could cause actual results to differ materially from the forward-looking statements. These risks are discussed in more detail in the corporation's Annual Report and Form 10-K for the year ended December 31, 2011 under the section labeled Risk Factors. A copy of the Annual Report and Form 10-K is available in the back of the room and also in the Investor Relations section of our website at the link for SEC filings. Please also note that any discussion at this meeting about the proposed Fortis transaction does not constitute a solicitation of a proxy from a shareholder with respect to that transaction. Shareholders will receive in approximately three to four weeks a definitive proxy statement regarding the proposed transaction. A special meeting of shareholders is tentatively scheduled to be held in June to review and approve the proposed acquisition by Fortis. Steven Lant: Thank you, Denise. Again, we appreciate your interest in coming here today and your personal participation in the business of this meeting. This is a meeting to vote on the items specified in the Notice of Meeting of Shareholders and in the Proxy Statement as filed with the Securities and Exchange Commission and sent to you in March. There are three matters to be voted on at this meeting. The first matter is the election of nine nominees to serve as directors, all of whom have been nominated to be reelected at this meeting, each to serve a one-year term to expire at the Annual Meeting of Shareholders to be held in 2013 or until a successor is elected and qualified. In this connection I point out that the directors' terms of service may end prior to the next Annual Meeting of Shareholders if as we expect the acquisition of CH Energy Group by Fortis Incorporated is finalized prior to the scheduled date of the annual meeting in April of 2013. The second is the matter of the non-binding advisory vote on the compensation of the named executive officers as disclosed in the 2012 Proxy Statement and, thirdly, ratification of the appointment of PricewaterhouseCoopers LLP and as the corporation's independent public accounting firm for 2012. In a few minutes I will review in greater detail each of these agenda items. Only those persons who are shareholders of record on March 1, 2012 are entitled to vote on the matters before this meeting. We have placed on each chair a copy of the agenda and a set of rules of procedure that govern this meeting. I will be delivering a presentation to later this morning. I believe that the presentation will serve to anticipate some questions that you may have.
